DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
A: Fig(s). 1-8 - a catheter securement device comprising at least one catheter aperture and a hinge connecting a base portion and a latch portion.
B: Fig(s). 9-11B, 17 - a catheter securement device comprising a spring-based fastening mechanism.
C: Fig(s). 12-13 - a catheter securement device comprising first and second legs pivotably coupled about a fulcrum.
D: Fig(s). 14-16 - a catheter securement device comprising a screw-type fastening mechanism.
	The species are independent or distinct because as disclosed, the species have
mutually exclusive characteristics for each identified species as described above for each species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ragi Elias on 09/16/2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-11 and 13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12 and 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 5 recites “the deflectable post is selectively and elastically deflectable to disengage the latch therefrom and return the latch from the second position into the first position thereof”, indicating the deflectable post returns the latch from the second position to the first position. However, the disclosure describes a deflectable post that allows the latch to be returned to the first position, but that does not itself cause the latch to return (see [0053] of the submitted specification). It is therefore unclear how the deflectable post recited in claim 5 is able to return the latch from the second position to the first position. For purposes of examination, claim 5 will be read as follows: “The kit of claim 2, wherein the deflectable post is selectively and elastically 5deflectable to disengage the latch therefrom and allow the latch to be moved from the second position into the first position thereof.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bierman et al. (US 20040034330 A1), hereinafter Bierman.
Regarding claim 1, Bierman teaches a catheter and a catheter securing device kit comprising: a catheter having a catheter shaft (130; fig. 17, [0132], [0015]); and 5a catheter securing device (100) comprising: a base surface (comprised of 110 and surface of base 150, not including 370, as shown by the shaded area of 150 in annotated fig. 11; fig. 1, annotated fig. 11) selectively securable to an intended surface ([0052]); at least one catheter aperture (either 262 or gap between ridges 310; figs. 4-5), the catheter shaft extending through the at least one catheter aperture, such that the catheter securing device is mounted on the catheter shaft (fig. 17); 10a channel (260; fig. 4) for stabilizing the catheter shaft thereon; and a fastener (comprised of 200, 360, and 370; fig. 4) repeatedly movable between a first position (fig. 12, [0122]) and a second position (fig. 16), independently of securement of the base surface to the intended surface (movement of 200 and 360 with respect to 370 occurs independently of attachment of base surface to intended surface; see figs. 12 and 14-16), wherein, in the first position, the fastener permits substantially free sliding of the catheter shaft through the at least one catheter aperture ([0024]), and, in the second position, the fastener 15substantially secures the catheter shaft to the catheter securing device in a substantially non-sliding manner ([0024]).

    PNG
    media_image1.png
    585
    498
    media_image1.png
    Greyscale

Annotated Figure 11 (from Fig. 11 of Bierman) 
Regarding claim 2, Bierman further teaches the fastener comprises: a deflectable post projecting from the base surface (370; figs. 14-16, [0112]-[0113]); and 20a latch (comprised of 200 and 360) selectively movable relative to the base surface (figs. 12, 14-16, [0117]), wherein, in the first position, the latch is disengaged from the deflectable post (fig. 12), and in the second closed position, the latch is in snap engagement with the deflectable post (fig. 16, [0118]), substantially securing the catheter shaft to the catheter securing device via at least one of a compressive or friction force of the latch onto the catheter shaft (both compressive and friction force - [0053]).
Regarding claim 3, Bierman further teaches the deflectable post is positioned on one side of the channel and the latch is pivotably attached to the base surface at an opposing side of the channel, whereby, in the second position, the latch extends over the channel (figs. 12, 16).
Regarding claim 4, Bierman further teaches the latch is pivotably attached to the base surface via a living hinge (hinge 290 is integrally formed with the base surface and latch 200; annotated fig. 11, [0065]).
Regarding claim 5, Bierman further teaches the deflectable post is selectively and elastically 5deflectable to disengage the latch therefrom and return the latch from the second position into the first position thereof ([0118]-[0119], [0122]).
Regarding claim 6, Bierman further teaches the catheter securement device further comprises at least one upwardly projecting tab (300 with ridges 310, projecting upwardly from 110; figs. 1, 4-5), each one of the at least one upwardly projecting tab including 10one of the at least one catheter aperture (gap in between ridges 310; fig. 5).
Regarding claim 7, Bierman further teaches the catheter securement device further comprises at least one of a friction enhancing insert along the channel or a friction enhancing insert along an underside of the latch, configured to form an interference fit with the catheter shaft in the closed 15position of the latch (Bierman teaches friction enhancing insert 250 may be divided into multiple pieces, with at least one piece being on an underside of latch 200).
Regarding claim 8, Bierman further teaches the channel is a grooved channel formed in the base surface (channel 260 is formed in cavity 156 of the base surface of 150 as shown in annotated fig. 11; 260 can additionally have ridges molded into its surface as described in [0081], resulting in grooves in between the ridges).
Regarding claim 9, Bierman further teaches the catheter securement device further comprises at least one of a fastening aperture or a landing tab (fastening apertures in 110, referred to as suture and/or breather holes in Bierman; annotated fig. 1, [0063]), the fastening aperture being positioned along the base surface (annotated fig. 1, [0063]) and configured for receiving a fastening tool therethrough to secure the catheter securement device to the intended surface ([0063]), and the landing tab comprising a neck portion extending laterally from the base surface and terminating in a transverse wing portion, the neck 25portion being narrowed relative to the wing portion and dimensioned to permit application of a staple thereupon.

    PNG
    media_image2.png
    477
    782
    media_image2.png
    Greyscale

Annotated Figure 1 (from Figure 1 of Bierman) 
Regarding claim 10, Bierman further teaches the base surface further comprises a pair of oppositely disposed, laterally projecting winged portions, each of the winged portions having a fastening 30aperture therein configured for receiving a fastening tool therethrough to secure the catheter securement device to the intended surface (annotated fig. 1, [0063]).
Regarding claim 13, Bierman further teaches the catheter securement device further comprises a friction enhancing pad upon the base surface (250 formed on the surface of 150, specifically on the bottom of cavity 156; annotated fig. 11, [0053]), the channel being formed in the friction enhancing pad (260 formed in 250; fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bierman in view of Silich (US 20090287155 A1). 
	Bierman fails to teach the base surface further comprises at least one landing tab, the landing tab comprising a neck portion extending laterally from the base surface and terminating in a transverse wing portion, the neck portion being narrowed relative to the wing 5portion and dimensioned to permit application of a staple thereupon.
	Silich teaches a catheter securement device (fig. 1, [0035]) comprising at least one landing tab (15; fig. 1), the landing tab comprising a neck portion (16) extending laterally from a base surface of the catheter securement device (fig. 1, [0037]) and terminating in a transverse wing portion (24), the neck portion being narrowed relative to the wing portion and dimensioned to permit application of a staple thereupon (fig. 1, [0037]). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Bierman to have at least one landing tab as taught by Silich as both these inventions and the claimed invention are directed towards catheter securement devices and the references were well-known in the art prior to the effective filing date of the claimed invention. Bierman teaches in [0060] and [0063] that a catheter securement device can be provided with multiple means of securing the device to an intended surface, in particular adhesive and suture holes. In [0039], Silich also teaches equipping a catheter securement device such that it is compatible with multiple means of securement to an intended surface, in particular suturing and stapling. Silich additionally teaches in [0005] and [0007] that staples may be preferable to suturing when anchoring medical devices as inadvertent needle stick injuries are less likely to occur when using staples. One having ordinary skill in the art would therefore be motivated to modify the base surface of 150 taught by Bierman to include at least one landing tab extending laterally from the base surface as taught by Silich to provide a user with the additional option of stapling for securing the catheter securement device to an intended surface. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783